In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 16-2885
NATASHA MUELLER and
SCOTT MUELLER,
                                                Plaintiffs-Appellants,

                                  v.

APPLE LEISURE CORPORATION d/b/a
APPLE LEISURE GROUP, APPLE
VACATIONS, LLC, AM RESORTS, LLC,
and AM RESORTS, LP,
                                               Defendants-Appellees.
                      ____________________

              Appeal from the United States District Court
                 for the Eastern District of Wisconsin.
              No. 14-C-1369 — Rudolph T. Randa, Judge.
                      ____________________

    ARGUED MAY 16, 2017 — DECIDED JANUARY 26, 2018
                      ____________________

   Before EASTERBROOK, SYKES, and HAMILTON, Circuit
Judges.
    SYKES, Circuit Judge. Natasha Mueller suffered a severe
bout of food poisoning after she was served contaminated
fish at a resort in the Dominican Republic while on her
2                                                     No. 16-2885

honeymoon. She and her husband sued several affiliated
companies that sold and managed their vacation package.
They filed their suit in federal court in the Eastern District of
Wisconsin, where they live and purchased their trip. The
vacation contract, however, contains a forum-selection clause
requiring the parties to litigate their disputes in Delaware
County, Pennsylvania.
    The defendants moved to dismiss, citing the forum-
selection clause in the travel contract. The district judge
applied the doctrine of forum non conveniens and dismissed
the case based on the forum-selection clause. The Muellers
cry foul, insisting that the judge’s order was procedurally
irregular because the dismissal motion did not expressly
invoke that doctrine. They also argue that the judge should
have converted the motion to one for summary judgment
and allowed discovery before ruling on the issue.
     We affirm. The judge’s decision was procedurally and
substantively sound. A forum-selection clause channeling
litigation to a nonfederal forum is enforced through the
doctrine of forum non conveniens. Atl. Marine Const. Co. v.
U.S. Dist. Ct. for the W. Dist. of Tex., 134 S. Ct. 568, 580 (2013).
Atlantic Marine holds that only an exceptional public-interest
justification can displace a contractual choice of forum. Id. at
581. The Muellers have not identified any public interest to
justify overriding the forum-selection clause in their travel
contract. Dismissal on the pleadings was entirely appropri-
ate.
                         I. Background
   Apple Vacations, LLC, and AM Resorts, LP, function as
part of a vertically integrated travel and hospitality con-
No. 16-2885                                                               3

glomerate operating under the trademark “Apple Leisure
Group.” 1 Apple Leisure Group specializes in packaged
travel sales and resort management. In October 2011 Scott
and Natasha Mueller purchased from Apple an all-inclusive
trip to Secrets Resort in Punta Cana, Dominican Republic,
for their honeymoon. AM Resorts manages Secrets Resort.
The Muellers booked their vacation through a travel agent
authorized to sell Apple vacations in Fond du Lac, Wiscon-
sin. The contract attached to their travel vouchers explains in
boldface type that “[t]he exclusive forum for the litigation of
any claim or dispute arising out of … [this] trip shall be the
Court of Common Pleas of Delaware County, Pennsylvania.”
(Emphasis added.)
    While on her honeymoon, Natasha became ill after
Secrets Resort served her contaminated fish. She was diag-
nosed with Ciguatera poisoning, a foodborne illness caused
by eating certain reef fish infected with Ciguatera neurotox-
ins. The Muellers filed suit against Apple Leisure Group in
federal court in the Eastern District of Wisconsin, seeking
damages for breach of warranty and negligence, as well as
contractual medical-insurance benefits. The original com-
plaint named “Apple Leisure Corporation DBA Apple
Leisure Group” as the sole defendant, but the Muellers filed
an amended complaint adding Apple Vacations and




1 The precise corporate structure of the Apple Leisure Group conglomer-
ate is not clear, but the parties use this description in their briefs so we
will too.
4                                                             No. 16-2885

AM Resorts, LP. 2 We refer to the defendants collectively as
“Apple.”
    Citing Rules 12(b)(2), (b)(3), and (b)(6) of the Federal
Rules of Civil Procedure, Apple moved to dismiss for lack of
personal jurisdiction, improper venue, and failure to state a
claim. Among its many arguments, Apple asserted that the
forum-selection clause in the vacation contract required the
Muellers to bring their claims in Delaware County,
Pennsylvania.
   The judge agreed. Applying Atlantic Marine, he explained
that when the parties have contractually chosen a nonfederal
forum, the correct mechanism to enforce the forum-selection
clause is a motion to dismiss for forum non conveniens.
Though Apple had not specifically invoked the doctrine, the
judge evaluated the dismissal motion under forum non
conveniens and dismissed the case.
                              II. Analysis
    The scope of this appeal is narrow. The Muellers chal-
lenge only the procedural regularity of the dismissal order.
They object that the judge raised the doctrine of forum non
conveniens himself. They also insist that the judge should
have converted the dismissal motion to a motion for sum-
mary judgment and allowed discovery before ruling on the
issue. “A dismissal for forum non conveniens is ‘committed
to the sound discretion of the trial court’ and ‘may be re-
versed only when there has been a clear abuse of discre-


2 In 2013 AM Resorts, LP merged with AM Resorts, LLC. Apparently
Apple Leisure Corporation no longer exists. According to the Delaware
Secretary of State, it was dissolved in 2000, long before the Muellers’ trip.
No. 16-2885                                                   5

tion.’” Deb v. SIRVA, Inc., 832 F.3d 800, 805 (7th Cir. 2016)
(quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257 (1981)).
    The district judge correctly recognized that Atlantic
Marine squarely controls this case. There the Supreme Court
held that “the appropriate way to enforce a forum-selection
clause pointing to a state or foreign forum is through the
doctrine of forum non conveniens.” 134 S. Ct. at 580. The
contract at issue in Atlantic Marine channeled litigation to
either of two fora: state court in Norfolk County, Virginia, or
federal court in the Eastern District of Virginia. The plaintiff
sued in the Western District of Texas. The defendant sought
to enforce the forum-selection clause by motion under 28
U.S.C. § 1406(a), which permits a district court to dismiss or
transfer a “case laying venue in the wrong division or dis-
trict,” or alternatively, by motion under Rule 12(b)(3), which
permits dismissal for improper venue.
    Neither procedural vehicle was exactly right. The Court
explained that “a forum-selection clause does not render
venue in a court ‘wrong’ or ‘improper’ within the meaning
of § 1406(a) or Rule 12(b)(3).” Id. at 579. Rather, when a
forum-selection clause requires suit in a specific federal
forum, “the clause may be enforced through a motion to
transfer under [28 U.S.C.] § 1404(a),” which permits the
district court to transfer the case “to any other district to
which the parties have agreed by contract or stipulation.” Id.
    More to the point here, the Court also explained that
when a forum-selection clause requires suit in a specific
nonfederal forum, the doctrine of forum non conveniens is the
proper vehicle to enforce the clause. Id. at 580. The Court
noted that § 1404(a) “is merely a codification of the doctrine
of forum non conveniens for the subset of cases in which the
6                                                    No. 16-2885

transferee forum is within the federal court system; in such
cases, Congress has replaced the traditional remedy of
outright dismissal with transfer.” Id. “For the remaining set
of cases calling for a nonfederal forum, § 1404(a) has no
application, but the residual doctrine of forum non conveniens
‘has continuing application in federal courts.’” Id. (quoting
Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422,
430 (2007)).
    Either way, the analysis is the same. “In the typical case
not involving a forum-selection clause, a district court
considering a § 1404(a) motion (or a forum non conveniens
motion) must evaluate both the convenience of the parties
and various public-interest considerations.” Id. at 581. When
the case involves a forum-selection clause, however, private
interests drop out of the equation. Id. at 581–82. “When
parties agree to a forum-selection clause, they waive the
right to challenge the preselected forum as inconvenient or
less convenient for themselves or their witnesses, or for their
pursuit of the litigation.” Id. at 582. So when a forum-
selection clause is in play, the analysis is limited to public-
interest factors. Id. And because those factors are “rarely”
strong enough to override the parties’ preselected forum,
“the practical result is that forum-selection clauses should
control except in unusual cases.” Id.
   Here the judge applied the Supreme Court’s instructions
perfectly. Although Apple had not formally moved to
dismiss based on forum non conveniens, the dismissal
motion plainly invoked the forum-selection clause and
asked the court to enforce it. Accordingly, the judge was
well within his discretion to treat the motion as, in sub-
stance, a forum non conveniens motion.
No. 16-2885                                                              7

   And the judge did not abuse his discretion on the sub-
stance of the matter. The Muellers have not identified a
single public interest to justify overriding the contractual
choice of forum. 3
    As a fallback argument, the Muellers maintain that be-
cause Apple submitted the vacation contract as an attach-
ment to the dismissal motion, the judge should have con-
verted the motion to one for summary judgment under
Rule 56 and permitted discovery. This argument is meritless.
All of the Muellers’ claims are grounded in the travel con-
tract. It is “well-settled in this circuit that documents at-
tached to a motion to dismiss are considered part of the
pleadings if they are referred to in the plaintiff’s complaint
and are central to his claim.” 188 LLC v. Trinity Indus., Inc.,
300 F.3d 730, 735 (7th Cir. 2002) (internal quotation marks
omitted); see also Tierney v. Vahle, 304 F.3d 734, 738 (7th Cir.
2002). This rule is a liberal one—especially where, as here,
the plaintiff does not contest the validity or authenticity of
the extraneous materials. Hecker v. Deere & Co., 556 F.3d 575,
582 (7th Cir. 2009). And no amount of discovery would alter
the forum non conveniens calculus, which in this context
considers only public-interest factors.
   In short, we find no abuse of discretion. As Atlantic
Marine instructs, the judge evaluated Apple’s motion to
enforce the forum-selection clause under the doctrine of
forum non conveniens. And because the Muellers pointed to


3 The Muellers assert in passing that the forum-selection clause is “likely
unenforceable” because it appears in a consumer contract. They do not
develop this argument further. Nor could they, given Carnival Cruise
Lines, Inc. v. Shute, 449 U.S. 585, 593–95 (1991).
8                                                             No. 16-2885

no public interest to justify setting aside the contractual
choice of forum, the judge dismissed the case. That approach
was procedurally and substantively correct. 4
                                                               AFFIRMED.




4 The Muellers fleetingly assert that if “a forum-selection clause exists, it
would be between the Muellers and Defendant Apple Vacations, LLC”
but not the other defendants. This vaguely hints at an argument that the
related companies may not enforce the clause, but the Muellers offer no
further explanation. We decline to consider this undeveloped argument.
United States v. Cisneros, 846 F.3d 972, 979 (7th Cir. 2017) (“Because [the
appellant] has provided only a perfunctory and undeveloped argument
as to both the law and the underlying facts, this claim is waived.”).